                                                                                                Case 2:16-cv-00374-JCM-CWH Document 70 Filed 10/23/18 Page 1 of 2



                                                                                            1   DIANA S. EBRON, ESQ.
                                                                                                Nevada Bar No. 10580
                                                                                            2   E-Mail: diana@kgelegal.com
                                                                                                JACQUELINE A. GILBERT, ESQ.
                                                                                            3   Nevada Bar No. 10593
                                                                                                E-Mail: jackie@kgelegal.com
                                                                                            4   KAREN L. HANKS, ESQ.
                                                                                                Nevada Bar No. 9578
                                                                                            5   E-Mail: karen@kgelegal.com
                                                                                                KIM GILBERT EBRON
                                                                                            6   7625 Dean Martin Drive, Suite 110
                                                                                                Las Vegas, Nevada 89139-5974
                                                                                            7   Telephone: (702) 485-3300
                                                                                                Facsimile: (702) 485-3301
                                                                                            8   Attorney for Defendant/Counterclaimant/Cross-Claimant,
                                                                                                SFR Investments Pool 1, LLC
                                                                                            9
                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                           10
                                                                                                                                   DISTRICT OF NEVADA
                                                                                           11

                                                                                           12    CITIMORTGAGE, INC.,                           Case No.: 2:16-cv-00374-JCM-CWH
                   7625 DEAN MARTIN DRIVE, SUITE 110
KIMGILBERT EBRON




                                                                                           13                         Plaintiff,
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                                                                      STIPULATION TO EXTEND
                                                                                           14    vs.                                               DEADLINE TO FILE RESPONSE TO
                                                                                                                                                      PLAINTIFF’S MOTION FOR
                                                                                           15    MISSION HILLS HOMEOWNERS                                RECONSIDERATION
                                                                                                 ASSOCIATION; SFR INVESTMENTS
                                                                                           16    POOL 1, LLC; and ALESSI & KOENIG,
                                                                                                 LLC,
                                                                                           17
                                                                                                                      Defendants.
                                                                                           18

                                                                                           19    SFR INVESTMENTS POOL 1, LLC, a
                                                                                                 Nevada limited liability company,
                                                                                           20
                                                                                                        Counterclaimant/Cross-Claimant,
                                                                                           21
                                                                                                 vs.
                                                                                           22
                                                                                                 CITIMORTGAGE, INC.; and DAVID A.
                                                                                           23    YEAKEL, an individual,

                                                                                           24           Counter-Defendant/Cross-Defendant.

                                                                                           25

                                                                                           26   …

                                                                                           27   …

                                                                                           28   …

                                                                                                                                             -1-
                                                                                                Case 2:16-cv-00374-JCM-CWH Document 70 Filed 10/23/18 Page 2 of 2



                                                                                            1      STIPULATION TO EXTEND DEADLINE TO FILE RESPONSE TO PLAINTIFF’S

                                                                                            2                                   MOTION TO RECONSIDER

                                                                                            3          SFR Investments Pool 1, LLC (“SFR”) and CitiMortgage, Inc. (“Bank”) hereby stipulate

                                                                                            4   and agree as follows:

                                                                                            5          1. Bank filed its Motion to Reconsider Order Denying Bank’s Motion for Summary

                                                                                            6              Judgment on October 9, 2018. ECF No. 69.

                                                                                            7          2. SFR’s Response to Bank’s Motion to Reconsider is currently due October 23, 2018.

                                                                                            8          3. The parties agree to extend SFR’s Response deadline to October 31, 2018.

                                                                                            9          The request is made to allow SFR sufficient time to adequately prepare the Response.

                                                                                           10   This is SFR’s first request for an extension of this deadline and is not made to cause delay or

                                                                                           11   prejudice any party.

                                                                                           12          DATED this 23rd day of October, 2018.
                   7625 DEAN MARTIN DRIVE, SUITE 110
KIMGILBERT EBRON




                                                                                           13
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                 KIM GILBERT EBRON                              AKERMAN LLP
                                                                                           14

                                                                                           15    /s/ Jason G. Martinez_______                   /s/ William S. Habdas_______
                                                                                                 DIANA S. EBRON, ESQ.                           MELANIE D. MORGAN, ESQ.
                                                                                           16    Nevada Bar No. 10580                           Nevada Bar No. 8215
                                                                                                 JACQUELINE A. GILBERT, ESQ.                    WILLIAM S. HABDAS, ESQ.
                                                                                           17    Nevada Bar No. 10593                           Nevada Bar No. 13138
                                                                                                 KAREN L. HANKS, ESQ.                           1635 Village Center Circle, Suite 200
                                                                                           18    Nevada Bar No. 9578                            Las Vegas, Nevada 89134
                                                                                                 JASON G. MARTINEZ, ESQ.                        Attorney for CitiMortgage, Inc.
                                                                                           19    Nevada Bar No. 13375
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                           20    Las Vegas, Nevada 89139-5974
                                                                                                 Attorney for SFR Investments Pool 1, LLC
                                                                                           21

                                                                                           22
                                                                                                       IT IS SO ORDERED.
                                                                                           23

                                                                                           24                                                      ____________________________________
                                                                                                                                                   UNITED
                                                                                                                                                   UNITED STATES
                                                                                                                                                           STATESMAGISTRATE     JUDGE
                                                                                                                                                                    DISTRICT JUDGE
                                                                                           25
                                                                                                                                                            October 24, 2018
                                                                                                                                                   DATED: ____________________________
                                                                                           26
                                                                                           27

                                                                                           28

                                                                                                                                             -2-
